                 Case 1:19-cv-24138-DPG Document 6 Entered on FLSD Docket 10/09/2019 Page 1 of 1
JS 44 (Rev. 09/19)                                                           CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

     (a) PLAINTIFFS                                                                                            DEFENDANTS
    YUANXIAO FENG, et al                                                                                     JOSEPH WALSH, et al

      (14 County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant
                                    (EXCEPT IN US. PLAINTIFF CASES)                                                                           (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                               NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                       THE TRACT OF LAND INVOLVED.

      (C) Attorneys (Firm Name, Address, and Telephone Numhet)                                                  Attorneys (If Known)

    Zebersky Payne Shaw Lewenz, LLP (954) 595-6063
    110 SE 6th Street, Ste. 2150, Ft. Lauderdale, FL 33301

        BASIS OF JURISDICTION (Place an "X" in One Box Only)                                           CITIZENSHIP OF PRINCIPAL PARTIES (Place an 'X" in One Box for Plaintiff
                                                                                                           (For Diversity Cases Only)                                      and One Box for Defendant)
0I        U.S. Government               X 3 Federal Question                                                                            PTF DEF                                           PTF DEF
            Plaintiff                             (US. Government Not a Party)                        Citizen of This State             X1   0 I Incorporated or Principal Place           04  04
                                                                                                                                                     of Business In This State

0 2 U.S. Government                     0 4 Diversity                                                 Citizen of Another State          0 2      0 2 Incorporated and Principal Place      05       05
         Defendant                                (Indicate Citizenship of Parties in Item III)                                                           of Business In Another State

                                                                                                      Citizen or Subject of a           03       0 3 Foreign Nation                        06 06
                                                                                                        Foreign Country
         NATURE OF SUIT (Place an 'X" in One Box Only)                                                                            Click here for: Nature of Suit Code Descriptions.
           - CONTRACT - ta-                                           TORTS -                         - FORFEITURE/PENALTY - ata —BANKRUPTCY -                 ' OTHER STATUTES
    0 110 Insurance                       PERSONAL INJURY                   PERSONAL INJURY           0 625 Drug Related Seizure             0 422 Appeal 28 USC 158      0 375 False Claims Act
    0 120 Marine                       0 310 Airplane                    0 365 Personal Injury -             of Property 21 USC 881          0 423 Withdrawal             0 376 Qui Tam (31 USC
    0 130 Miller Act                   0 315 Airplane Product                   Product Liability     0 690 Other                                   28 USC 157                   3729(a))
    0 140 Negotiable Instrument                Liability                 0 367 Health Care/                                                                               0 400 State Reapportionnient
    0 150 Recovery of Overpayment      0 320 Assault, Libel &                   Phannaceutical                                    —PROPERTY RIGHTS '                      0 410 Antitrust
          & Enforcement of Judgment            Slander                          Personal Injury                                   0 820 Copyrights                        0 430 Banks and Banking
    0 151 Medicare Act                 0 330 Federal Employers'                 Product Liability                                 0 830 Patent                            0 450 Commerce
    0 152 Recovery of Defaulted                Liability                 0 368 Asbestos Personal                                  0 835 Patent - Abbreviated              0 460 Deportation
           Student Loans               0 340 Marine                             Injury Product                                           New Drug Application             0 470 Racketeer Influenced and
           (Excludes Veterans)         0 345 Marine Product                     Liability                                         0 840 Trademark                                Corrupt Organizations
    0 153 Recovery of Overpayment              Liability                   PERSONAL PROPERTY     a .—.-LABOR arato----               SOCIAL SECURITY                      0 480 Consumer Credit
           of Veteran's Benefits       0 350 Motor Vehicle               0 370 Other Fraud       0 710 Fair Labor Standards       0 861 HIA (t 39511)                            (15 USC 1681 or 1692)
    0 160 Stockholders' Suits          0 355 Motor Vehicle               0 371 Truth in Lending          Act                      0 862 Black Lung (923)                  0 485 Telephone Consumer
    0 190 Other Contract                      Product Liability          0 380 Other Personal    0 720 Labor/Management           0 863 DIWC/DIWW (405(g))                        Protection Act
    0 195 Contract Product Liability   0 360 Other Personal                     Property Damage          Relations                0 864 SSID Title XVI                    0 490 Cable/Sat TV
    0 196 Franchise                           Injury                     0 385 Property Damage   0 740 Railway Labor Act          0 865 RSI (405(g))                      1*850 Securities/Commodities/
                                       0 362 Personal Injury -                  Product Liability0 751 Family and Medical                                                         Exchange
                                              Medical Malpractice                                         Leave Act                                                       0 890 Other Statutory Actions
I    '—REAL PROPERTY a                  aa CIVIL RIGHTS • '              ' PRISONER PETITIONS ' 0 790 Other Labor Litigation      yx/ FEDERAL TAX SUITS                   0 891 Agricultural Acts
                                                                                                                                                                          0 893 Environmental Matters
    0 210 Land Condemnation            0 440 Other Civil Rights             Habeas Corpus:       0 791 Employee Retirement        0 870 Taxes (U.S. Plaintiff
    0 220 Foreclosure                  0 441 Voting                      0 463 Alien Detainee            Income Security Act             or Defendant)                    0 895 Freedom of Information
    0 230 Rent Lease & Ejectment       0 442 Employment                  0 510 Motions to Vacate                                  0 871 IRS—Third Party                           Act
    0 240 Torts to Land                0 443 Housing/                          Sentence                                                  26 USC 7609                      0 896 Arbitration
    0 245 Tort Product Liability              Acconunodations            0 530 General                                                                                    0 899 Administrative Procedure
    0 290 All Other Real Property      0 445 Amer. w/Disabilitics -      0 335 Death Penalty         xx.. IMMIGRATION •aa,..                                                     Act/Review or Appeal of
                                              Employment                    Other:               0 462 Naturalization Application                                                Agency Decision
                                       0 446 Amer. w/Disabilities -      0 540 Mandamus & Other  0 465 Other Immigration                                                  0 950 Constitutionality of
                                              Other                      0 550 Civil Rights              Actions                                                                  State Statutes
                                       0 448 Education                   0 555 Prison Condition
                                                                         0 560 Civil Detainee -
                                                                                Conditions of
                                                                                Confinement

         ORIGIN (Place an 'X" i One Box Only)
XI         Original         0 2 Removed from                 0 3 Remanded from                    0 4 Reinstated or 0 5 Transferred from                 0 6 Multidistnct           0 8 Multidistrict
           Proceeding               State Court                    Appellate Court                     Reopened           Another District                    Litigation -               Litigation -
                                                                                                                                 (specify)                     Transfer                  Direct File
                                            Cite the U.S. Civil Statute under which you are filing Do not cite jurisdictional statutes unless diversity):
                                            28 U.S.C.Section 1331, Section 27 of Securities Exchange Act, 15 U.S.O. Section 78
          CAUSE OF ACTION                   Brief description of cause:
                                            Securities Fraud
           REQUESTED IN                     0     CHECK IF THIS IS A CLASS ACTION                               AND $                                 CHECK YES only if demanded in complaint:

           COMPLAINT:                             UNDER RULE 23, F.R.Cv.P.                                                                            JURY DEMAND:             X Yes ONo
            RELATED CASE(S)
                                                (See instructions):
            IF ANY                                                       JUDGE                                                                 DOCKET NUMBER

    DATE                                                                    SIGNATURE 0                 V OF RECORD
    10/09/2019
    FOR OFFICE USE ONLY

       RECEIPT i/                   AMOUNT                                      APPLYING IFP                                    JUDGE                           MAO. JUDGE
